In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00012-CR


                 CORNELIUS MERCULIUS MCCASTER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                    Hale County, Texas
             Trial Court No. A19545-1310, Honorable Edward Lee Self, Presiding

                                     August 27, 2014

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Following his plea of guilty before a jury, appellant Cornelius Merculius McCaster

was convicted of the state jail felony offense of burglary of a building and sentenced by

the jury to a term of two years in a state jail facility, a fine of $2250 and restitution of
$83. His court-appointed appellate counsel has filed a motion to withdraw supported by

an Anders1 brief. We will grant counsel's motion to withdraw and affirm the judgment.


        Appellant was charged by indictment.2 After the trial court accepted his guilty

plea based on his responses to the court’s admonitions,3 a punishment hearing was

held before the jury.         Evidence presented showed that in January 2013, appellant

entered a Plainview, Texas convenience store, walked behind the counter and took $83

in cash. It also showed appellant had two previous final state jail felony convictions,

one for possession of a controlled substance, and the other for evading arrest or

detention with a vehicle.


        Appellant's counsel on appeal expresses his opinion in the Anders brief that

nothing in the record establishes reversible error and the appeal is frivolous. The brief

discusses the guilty plea, the admonitions given, the evidence presented at the

punishment hearing and the propriety of the sentence in light of appellant’s previous

felony convictions. Counsel concludes no error occurred during the guilty plea or during

the punishment hearing. Correspondence from counsel to appellant indicates counsel

supplied appellant a copy of the Anders brief and counsel's motion to withdraw. The

correspondence also points out the right of appellant to review the record and file a pro

se response and his right to file a pro se petition for discretionary review in the Court of

        1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see Kelly v. State,
No. PD-0702-13, 2014 Tex. Crim. App. LEXIS 911 (June 25, 2014); In re Schulman, 252 S.W.3d 403
(Tex. Crim. App. 2008) (orig. proceeding).
        2
            TEX. PENAL CODE ANN. § 30.02 (West 2011).
        3
          Documents signed by appellant, including documents entitled “Stipulation of Evidence,” “Waiver
of Jury Trial” as to guilt/innocence and “Admonition of Rights” were entered into evidence. The trial court
also administered the requisite admonishments and assured “the plea of guilty is freely, voluntarily,
knowingly and intelligently made.”

                                                    2
Criminal Appeals should he receive an adverse decision by this court. By letter, this

court also notified appellant of his opportunity to submit a response to the Anders brief

and motion to withdraw filed by his counsel. Appellant did not file a response.


         In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

court determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).


         We have reviewed the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005).

We have found no such arguable grounds supporting a claim of reversible error, and

agree with counsel that the appeal is frivolous.


         The motion of counsel to withdraw is granted and the judgment of the trial court

is affirmed.4 TEX. R. APP. P. 43.2(b).


                                                        James T. Campbell
                                                            Justice



Do not publish.



         4
          Counsel shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant's right to file a pro se petition for
discretionary review. TEX. R. APP. P. 48.4.

                                                   3